Citation Nr: 0947398	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of scarlet fever or scarletina.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1967 to December 
1971 and from March 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  In a Board decision dated in August 1982, the RO denied 
service connection for the residuals of scarlet fever or 
scarletina.  The Veteran did not timely perfect an appeal of 
this decision.

2.  The evidence received since August 1982, while new, does 
not raise a reasonable possibility of substantiating the 
claim and is therefore not material.

3.  The Veteran has bilateral hearing loss.

4.  The competent medical evidence of record does not 
associate the Veteran's bilateral hearing loss with his 
active service.


CONCLUSION OF LAW

The August 1982 Board decision, which denied service 
connection for the residuals of scarlet fever or scarletina, 
is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 
(1982).

The evidence received since the August 1982 Board decision is 
not new and material and the claim for service connection for 
the residuals of scarlet fever or scarletina is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2007 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter also informed the 
Veteran of the information necessary to reopen the claim, the 
bases for denial in the prior decision, and the evidence 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim of service connection 
for tinnitus, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide a VA medical opinion if the claim is 
not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the Veteran of the information and evidence needed to 
substantiate his claims.  The RO has obtained the Veteran's 
VA treatment records dated from February 1996 to July 2002.  
The Veteran was afforded a VA examination for tinnitus in 
April 2006.  Significantly, neither the Veteran nor his 
representative have identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

In a Board decision dated in August 1982, the Veteran was 
denied service connection for the residuals of scarlet fever 
or scarletina because the Veteran was not diagnosed with or 
treated for scarlet fever or scarletina in active service and 
did not display any symptoms of a current disability at the 
time of the decision.  At the time of the August 1982 
decision, the pertinent evidence of record included the 
Veteran's service treatment records, and a VA examination 
dated in June 1981.

The August 1982 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 4004(b) (1976); 38 C.F.R. 
§ 19.104 (1982).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for the residuals of 
scarlet fever or scarletina in September 2005.  The pertinent 
evidence received subsequent to the August 1982 Board 
decision includes VA treatment records dated from February 
1996 to July 2002.  

The Board finds that new and material evidence has not been 
received to reopen the Veteran's claim of entitlement to 
service connection for the residuals of scarlet fever or 
scarletina.  As stated earlier, the Veteran was previously 
denied service connection because he was never diagnosed with 
scarlet fever or scarletina and did not display any current 
symptoms of a disability.  The evidence that the Veteran has 
submitted since the 1982 decision is new, but is not material 
because it does not raise a reasonable likelihood of 
substantiating the Veteran's claim.

The treatment records submitted include treatment for heart 
disease, skin disease, cold symptoms, and complaints of 
frequent fevers.  The Veteran underwent coronary bypass 
surgery in July 2002.  He has been diagnosed with alopecia 
areata.  He has sought frequent treatment for cough and cold 
symptoms.  He also complains of regular fevers at night.  
While this establishes that the Veteran currently suffers 
from various ailments, it does not establish that he has or 
ever had scarlet fever or scarletina.  It also does not 
associate any of these ailments with the Veteran's active 
service.  Without indication of an injury, illness, or event 
in service which caused these ailments, there is not a 
reasonable likelihood of substantiating the Veterans claim.

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim of entitlement to 
service connection for the residuals of scarlet fever or 
scarletina has not been received and that the appeal must be 
denied.  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit of the doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic disease of 
the nervous system, is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
hearing loss.  He contends that he has hearing loss and that 
his hearing loss was caused by his active service.  The 
Veteran's hearing was tested during an enlistment examination 
in December 1967.  His hearing tested within normal limits at 
that time.  In a November 1971 separation examination the 
Veteran's ears were noted to be normal.  In January 1976 the 
Veterans hearing was tested again and reported to be within 
normal limits.  The Veteran did not report any hearing 
problems or ear injuries at that time.  The Veteran had a 
hearing conservation record in his service treatment records.  
It showed a slight decrease in hearing in May 1976 and March 
1977.  An undated in-service audio examination revealed the 
Veteran had hearing within normal limits with no history of 
ear injury or infection.

The Veteran was afforded a VA examination in April 2006.  The 
examiner reviewed the Veteran's claims file.  The Veteran 
reported that he has experienced loss since service and 
experienced recurrent pain in his left outer ear for many 
years.  He also reported difficulty hearing conversation on 
the television.  The Veteran reported exposure to jet engine 
noise in the military and denied civilian occupational or 
recreational noise exposure.

The Veteran was afforded an audiology evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
45
LEFT
30
35
25
25
40

Speech recognition was measured as 92 percent in the right 
ear and 84 percent in the left ear. 

The examiner diagnosed the Veteran with normal sloping to 
moderate sensory neural hearing loss in both ears.  The 
examiner was of the opinion that the Veteran's hearing loss 
was not related to any acoustic trauma incurred during active 
service because noise-induced hearing loss would have 
appeared at the time of exposure and not over time after the 
noise had ceased.

In light of the evidence, the Veteran is not entitled to 
service connection for bilateral hearing loss.  While the 
Veteran currently has hearing loss pursuant to 38 C.F.R. 
§ 3.385, the competent medical evidence of record does not 
associate his hearing loss with active service.  Although the 
Veteran reports that he has experienced hearing loss since 
active service, and is competent to do so because the 
symptoms are readily observable, and the Board finds his 
accounts credible, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Without corroborating medical evidence, the 
Veteran's opinion as to etiology is not sufficient to 
establish service connection.

There are no treatment records for the Veteran's hearing loss 
prior to the April 2006 VA examination.  Although the Veteran 
states that he has had hearing loss since service, there are 
no records of complaints or treatment for 30 years after 
separation from service.  The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical 
evidence does not show the presence of hearing loss until 
2006.  This is significant evidence against the claim.  
Because the Veteran did not incur hearing loss for more than 
30 years after active service and because the weight of the 
medical evidence does not associate the Veteran's current 
hearing loss with active service, the claim must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss, the doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for the residuals of scarlet fever or scarletina 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


